Title: From John Adams to Benjamin Rush, 21 June 1811
From: Adams, John
To: Rush, Benjamin



Quincy June 21. 1811

As Charité commens par soi même, or as We more elegantly express it, as Charity begins at home, I shall first resent the domestic part of your dramatic Dialogue, of the 13th.
The prosperous and promising Circumstances of every Branch of your Family gives me unfeigned Pleasure. The only exception is to be deplored, but not in despair. Richard is my Friend by a Sort of Inheritance. He cannot fail to do well, if he is careful to preserve his health, an article as much in danger at the Bar, as in Sick characters and midnight Visits.
Now for my turn.—My Companion in Prosperity and Adversity has the Same delicate health, and similar frequent ill turns as when you were more nearly acquainted with her: but the same indefatigable exertions for her Family, and all her Friends as well as her Children and Grandchildren, still continue and her Friendship for you and yours is not diminished. My son Thomas Boylston, has much ill health, and has lately mett an unfortunate accident, which has confined him for several weeks, by a Fall of his Horse. His wound is now in a good Way and he has been twice out to ride, once to Boston and once to Weymouth. He has three pretty Children two daughters and a son; and peradventure a fourth by this time, whose birth we expect to hear every Moment. Our Legislature have given him a Seat in Counsel, where I hope he will give faithful advice to The Governor , according to the Oath which he has taken.
Mrs Smith is at Lebanon, near the Chenango, in a Town called Lebanon in the State of New York. We are in great Anxiety for her, as She is threatened with a Cancer in her Breast. We expect her here in a few Weeks. Her oldest son William is with his Uncle in Sr. Petersbourg: her second son John is at Hamilton about four Miles from his Father and Mother, in the Practice of Law, and they have made him a Postmaster and a Master in Chancery. Her Daughter Caroline is with her Parents, and is a charming Girl. Charles’s Widow and two Daughters are with me. The Daughters are grown up, and are good Girls: one has remarkable Abilities. The other not deficient. I expect John Quincy, with some little scepticism however, in abt October or November.
I am well. My Appetite is as good as ever. I Sleep well O Night. No Burdens, whether Grasshoppers or Mammoths of Body or Mind affect me. I Still enjoy a Chair in the Study: but avoid close Thinking from Principle. My natural Vision is not bad, but I Use Glasses for Ease to my Eyes, which you have known to be weak and Subject to Inflammations for almost forty years. My Hearing, for any Thing that I perceive or my Friends have remarked to me, is as good as ever. So much for the bright Side. On the other I have a “Quiveration.” What in the Name of the Medical Dictionary, you will Say, is a “Quiveration? A wild Irish Boy, who lives with my son T.B., let a Horse run away with a chaise. One of the Family ran out and cryed out Nat! why did you not Scream out and call for help. Sir! Sir! said Nat, I was Seized with such a Quiveration that I could not Speak. Nat’s Quiveration is the best Word I know to express my Palsy. It does not as yet much incommode me in Writing, though my hands are chiefly affected. Another Circumstance on the dark side is my organs of Speech are gone. It would divert you to Witness a conversation between my ancient Friend and Colleag Robert T. Paine and me. He is above Eighty. I cannot speak and he cannot hear. Yet we converse. Thus I have given a particular Answer to every one of your Questions.
And now how Shall I turn my Thoughts from this good humoured Small Talk, to the angry, turbulent Stormy Science of Politicks.
But previously I am in no fear of forgetting or being forgotten by my old Friend Rush.
I am quite at my ease about the Battle. Regretting the honest Fellows however who were killed and wounded, it is a matter of indifference to me, which Ship fired first. I feel as I did after the Battle of Lexington. A great Solicitude appeared in Congress to ascertain by Oaths Affidavits and Depositions, which fired first. I was thought to aim at Independence, because I declared in Congress that I did not care a Farthing about this Question. Since it was become apparent that a War was inevitable, it was of no moment which commenced Hostilities, for Hostilities alone could decide the Controversy between the two Countries. Yet certainly, the were better Politicians than I because they studied and laboured to have appearances on their Side.
I am Sorry to find from your Letter, that The Boston Tories who gave the Tone to those of all the Continent from 1761 to 1783, continue to give into those of Philadelphia in 1811.—At the Same time, forget not, that the Whigs of Boston gave the Tone to the Whigs of the Continent—Let not the importance of Boston to this Union be forgotten.
You ought to read Gerrys speech.—It was in the genuine Whiggish Style of 1765 and 1775. He is the Same enlightened, indefatigable and persevering Patriot.
“Louis 14, if not the greatest King, was the best Actor of Majesty that ever wore a Crownn.” Said Bolinbroke.
Our Citizens in our great commercial Cities, if they are not the greatest Politicians that ever lived, are great Masters of the Theatrical Exhibitions of Politicks. Wasere there ever more Striking Coups de Theatre than Mock Funerals? Or our Celebrations of the Rock on which my great great, great great, (and I know not how many more greats) Grandfather John Alden, at twenty years of age first leaped at Plymouth in 1620. This Institution, however is dying away because it was found to excite too much Calvinism, and Puritanism; and perhaps too high a spirit of Liberty. Washington understood this Art very well, and We may say of him, if he was not the greatest President he was the best Actor of Presidency We have ever had. His Address to The States when he left the Army; His solemn Leave taken of Congress when he resigned his Commission; his Farewell Address to the People when he resigned his Presidency. These were all in a strain of Shakespearean and Garrickal Excellence in Dramatic Exhibitions.
We Whiggs attempted Somewhat of the Kind. The Declaration of Independence I always considered as a Theatrical Show. Jefferson ran away with all the Stage Effect of that, i.e. all the Glory of it.
The Exception from Pardon of Hancock and Adams, had a like Effect. This however was not their Contrivance nor any Device of our Party. It was an Incident in the Play that was not prepared by the Author or Actors. It was considered by the People, and justly, as decisive Proof of Sin, in the Sense of their Enemy, and of Saintship, in their own Sense.
We never instituted Mock Funerals for Warren, Montgomery Mercer, Wooster, or Hancock or Franklin or Sam Adams or Patrick Henry or R. H. Lee, or James Otis or John Dickinson.
This is a more modern Discovery and Improvement of the great Art of Aristocratical Trick, Intrigue, Manœuvre or what you please to call it. The Usury of Roman Senators, must be inforced by military force, or Roman Catholick Jesuitism.
But all these Arts are not equal to that of making immense fortunes however Scandalous, per Saltum in a twinkling of an Eye, by a financiering Operation, which Substitutes a Paper Money, whose immense depreciations go into the Pocketts of a few Individuals in Lieu of a Paper Money whose depreciations are in favour of the whole People. A curse on Paper Money of all kinds.
But enough! Enough! of this ill Nature. It restores all my good Nature to bid you Adieu as your old Friend.
I wish you would come and See me in Reality, in my Room Chamber study office or whatever you please to call it. Why not, with Mrs Rush or the Young Ladies, or both, or all?
John Adams